Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US Patent Application Publication 2021/0160735) in view of Wu et al. (US Patent 2016/0100338).

Regarding claim 1 Fujishiro et al. discloses a handover method/ for handover between base stations known as nodes, which are identified by an identifier, of an access system for access to a core network, the access system comprising a framework of interconnections in a tree structure comprising wireless links and this station being known as a donor node, the interconnections between the base stations of the access system being based solely on wireless links, the tree structure and the identifier of the nodes of this structure defining a topology of the access system, each node knowing the topology, and wherein the method comprises (see fig. 12-13, see [ 0190] an example of handover of the IAB node 300 in the IAB active state will be described with reference to FIG. 13. FIG. 13 is a diagram illustrating an example of handover of the IAB node 300 in the IAB active state)
a single wired link, the wired link connecting only one of the base stations of the access system to the core network (see fig. 1- 2, see [0042] The network communicator 220 is used for wired communication (or wireless communication) with the 5GC 10 and wired communication (or wireless communication) with another adjacent gNB 200),
transmission, by a base station known as a source base station of the access system, to which base station a terminal is attached, of a handover request to a base station known as a target base station of the access system, the source and target base stations being interconnected via at least one base station known as a decision-making node, which is different from the donor node ( see [0193-194] The donor gNB 200-1 (source gNB) sends a handover request message to the donor gNB 200-2 (target gNB) on the Xn interface. Here, the donor gNB 200-1 (source gNB) includes, in the handover request message, information indicating that the IAB node 300-1 (decision making node) for which handover needs to be performed is in the IAB active state.)
interception of the handover request by the decision-making node, transmission, by the decision-making node, of a determined agreement message to the source base station ( see [0075] Alternatively, when the gNB 200-1 does not have the donor function, the IAB node 300-1 requests the 5GC 10  (core network) to perform the handover to the cell (gNB) having the donor function( interception of handover request) , and the 5GC 10 may execute processing related to the handover. See fig. 8) and 
transmission of a handover trigger message to the target base station (see [0183] the source IAB node may notify a handover request of the target IAB node in the same way as that the source gNB notifies the target gNB of a handover request.)
Fujishiro et al.  fail to specifically point out the request comprising an identifier of the source and target base stations, respectively, and an identifier of the terminal as claimed.
Wu et al. teaches the request comprising an identifier of the source and target base stations, respectively, and an identifier of the terminal( see [0042] handover required message includes a source to target transparent container, where the source to target transparent container includes second indication information, and the second indication information is used for requesting a base station in the 2G or 3G network to hand over the UE from the LTE network to the CS domain of the 2G or 3G network for the CSFB.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Fujishiro et al.  invention with Wu et al. invention because Wu et al. invention provide a network handover method, where in a CSFB implementation process, UE is triggered to hand over from an LTE network to a CS domain of a 2G or 3G network, which reduces an access delay when the UE accesses the CS domain of the 2G or 3G network, and also improves user experience. (see Wu et al. [0008])
Regarding Claim 2 Fujishiro et al. in view of Wu et al. discloses everything as applied above (see claim 1). 
comprising identification, by the decision-making node, of the determined agreement message by querying a list of agreement messages on the basis of the identifier of the target base station included in the handover request (see [0214] the IAB node 300-2 may acquire, from the donor gNB 200-1, and store a list of identifiers (gNB ID and DGI) of each of the donor gNB 200-1 and the IAB node 300 under the donor gNB 200-1 before RLF is detected. The donor gNB 200-1 may provide an updated list to the IAB node 300-2 each time the IAB node 300 under the donor gNB 200-1 is added or deleted. In detection of RLF, the IAB node 300-2 may search for an apparatus (cell) having an identifier in the stored list and attempt to (handover) reestablish a radio connection to the found apparatus (cell))
Regarding Claim 3 Fujishiro et al. in view of Wu et al. discloses everything as applied above (see claim 1). 
according to which the decision-making node transfers, to the target base station, data from the core network that are destined for the terminal and have not yet been transmitted to the source base station (see fig. 1 , core network , 10 5GC,  see [0139] A communication control method according to the second embodiment is a method in a mobile communication system in which a data transfer path via at least one IAB node 300 is configured between the donor gNB 200 and the UE 100. See also [0053] FIG. 5 is a diagram illustrating an example of a protocol stack configuration of a user plane. Here, an example of a protocol stack configuration related to user data transmission between a UE 100-3 and a UPF 12 in a 5GC 10 illustrated in FIG. 1 will be described.)

Regarding claim 4 Fujishiro et al. discloses a base station for an access system for access to a core network, this access system comprising base stations known as nodes, which are identified by an identifier, and comprising a framework of interconnections in a tree structure comprising wireless links and this station being known as a donor node, the interconnections between the base stations of the access system being based solely on wireless links, the tree structure and the identifier of the nodes of this structure defining a topology of the access system, each node knowing the topology, wherein the base station is comprises(see fig. 12-13, see [ 0190] an example of handover of the IAB node 300 in the IAB active state will be described with reference to FIG. 13. FIG. 13 is a diagram illustrating an example of handover of the IAB node 300 in the IAB active state)
a single wired link, the wired link connecting only one of the base stations of the access system to the core network (see fig. 1- 2, see [0042] The network communicator 220 is used for wired communication (or wireless communication) with the 5GC 10 and wired communication (or wireless communication) with another adjacent gNB 200),
a wireless connection interface for receiving and transmitting messages transmitted respectively from and to another base station of the access system(see fig. 13, wireless connection interface)
 a memory for storing the tree structure, a memory for storing a list of determined agreement messages identified respectively with the identifiers of the base stations see [0214] the IAB node 300-2 may acquire, from the donor gNB 200-1, and store a list of identifiers (gNB ID and DGI) of each of the donor gNB 200-1 and the IAB node 300 under the donor gNB 200-1 before RLF is detected. The donor gNB 200-1 may provide an updated list to the IAB node 300-2 each time the IAB node 300 under the donor gNB 200-1 is added or deleted. In detection of RLF, the IAB node 300-2 may search for an apparatus (cell) having an identifier in the stored list and attempt to (handover) reestablish a radio connection to the found apparatus (cell))

a processor, which is configured to: intercept a handover request received on the wireless connection interface and transmitted by a base station known as a source base station of the access system, to which base station a terminal is attached, to a base station known as a target base station of the access system,  ( see [0075] Alternatively, when the gNB 200-1 does not have the donor function, the IAB node 300-1 requests the 5GC 10  (core network) to perform the handover to the cell (gNB) having the donor function( interception of handover request) , and the 5GC 10 may execute processing related to the handover. See fig. 8))
control the memory in order to transmit, via the wireless connection interface, a determined agreement message to the source base station, and control the memory in order to transmit, via the wireless connection interface, a handover trigger message to the target base station (see [0183] the source IAB node may notify a handover request of the target IAB node in the same way as that the source gNB notifies the target gNB of a handover request.)
Fujishiro et al.  fail to specifically point out the request comprising an identifier of the source and target base stations, respectively, and an identifier of the terminal as claimed.
Wu et al. teaches the request comprising an identifier of the source and target base stations, respectively, and an identifier of the terminal( see [0042] handover required message includes a source to target transparent container, where the source to target transparent container includes second indication information, and the second indication information is used for requesting a base station in the 2G or 3G network to hand over the UE from the LTE network to the CS domain of the 2G or 3G network for the CSFB.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Fujishiro et al.  invention with Wu et al. invention because Wu et al. invention provide a network handover method, where in a CSFB implementation process, UE is triggered to hand over from an LTE network to a CS domain of a 2G or 3G network, which reduces an access delay when the UE accesses the CS domain of the 2G or 3G network, and also improves user experience. (see Wu et al. [0008])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/             Examiner, Art Unit 2478                                                                                                                                                                                           September 10, 2022


/JOSEPH E AVELLINO/             Supervisory Patent Examiner, Art Unit 2478